*247ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that HAMLET E. GOORE, JR., of EAST ORANGE, who was admitted to the bar of this State in 1971, be suspended for a period of three months for patterns of failure to communicate with clients (RPC 1.4(a)) and lack of due diligence (RPC 1.3); failing to deliver funds promptly to his client or third parties (RPC 1.15(b)); failing to keep required records for a period of seven years (RPC 1.15(a)); gross neglect (RPC) 1.1); failing to expedite a divorce matter (RPC 3.2); failing to deliver client files promptly (RPC 1.16(d)); failing to supervise properly a non-lawyer assistant (RPC 5.3); and failing to cooperate with the ethics authorities (RPC 8.1(b));
And the Disciplinary Review Board further having recommended that on reinstatement to practice, respondent be required to practice under the supervision of a proctor for a period of two years;
And the Court having heard the arguments of counsel and having reviewed the record in the matter, and having determined that the appropriate measure of discipline of respondent is a public reprimand, with conditions on respondent’s practice;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is hereby adopted and HAMLET E. GOORE, JR., is publicly reprimanded; and it is further
ORDERED that respondent shall be permitted to practice law only as an employee of, and under the supervision of, another New Jersey attorney until the further Order of the Court; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics a plan of supervised employment within fourteen days of obtaining such employment; and it is further
*248ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.